REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on January 3, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 7-9, 13, and 14, has canceled claim 2 and has newly added claims 15 and 16.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a diffractive optical element comprises based material, a first resin layer and a second resin layer wherein the first resin layer has a diffraction grating shape (noted the specification only discloses that the diffraction shape including a plurality of concentric ring bands), on a side facing the second resin layer and the first resin or the second resin layer containing an inorganic particle wherein the inorganic particle has a number mean particle diameter of 10 nm or less, and the grain size distribution on a volumetric basis of the inorganic particle has a first peak in the region in which particle diameters are 2 nm or more and 7.9 nm or less and has a second peak in a region in which particle diameters are larger than the particle diameters of the first peak and a ratio of maximum intensity of the second peak to a maximum intensity of the first peak is 0.3 or more and 0.8 or less.  The half width of the first peak is 1.8 nm or more and 2.5 nm or less, as set forth in claims 1, and 14.  In a different embodiment, the instant application discloses a curable resin composition comprising inorganic 
 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872